 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10

11     RICHARD JUNIEL,                             1:18-cv-01118-LJO-GSA-PC
12                    Plaintiff,                   ORDER ADOPTING FINDINGS AND
                                                   RECOMMENDATIONS
13             v.                                  (ECF No. 20.)
14                                                 ORDER DENYING PLAINTIFF’S REQUEST
       J. CLAUSEN, et al.,
                                                   FOR PRELIMINARY INJUNCTIVE RELIEF
15                                                 (ECF No. 16.)
16
                      Defendants.

17

18

19

20

21          Richard Juniel (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
22   with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United
23   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
24          On October 17, 2019, findings and recommendations were entered, recommending that
25   Plaintiff’s request for preliminary injunctive relief, filed on August 29, 2019, be denied. (ECF
26   No. 20.) Plaintiff was granted fourteen days in which to file objections to the findings and
27   recommendations. (Id.) The time for filing objections has now expired, and Plaintiff has not filed
28   objections or responded otherwise to the findings and recommendations.

                                                     1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 3   court finds the findings and recommendations to be supported by the record and proper analysis.
 4          Accordingly, THE COURT HEREBY ORDERS that:
 5          1.      The findings and recommendations issued by the Magistrate Judge on October
 6                  17, 2019, are ADOPTED IN FULL; and
 7          2.      Plaintiff’s request for preliminary injunctive relief, filed on August 29, 2019, is
 8                  DENIED.
 9
     IT IS SO ORDERED.
10

11      Dated:     November 14, 2019                       /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
